The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-20 are presented for examination in this application (16/391,712) filed on April 23, 2019.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-20 are pending for consideration. 
Drawings
The drawings submitted on April 23, 2019 have been considered and accepted.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on April 23, 2019. U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims . Claims recite “a memory controller capable of issuing a first write command for writing data of a predetermined size in a DRAM, and a second write command” where it is unclear if the memory controller is actually performing the function of issuing or if it is intended use is to issue the commands. Claims further recite “a determining unit configured to determine whether a command that is after the second write command when a reception sequence of a request is observed is issuable in a period until the second write command is issued after a preceding command is issued”, where it is unclear what “determine determine whether a command that is after the second write command when a reception sequence of a request is observed is issuable”, where it is unclear if this “a request” of (line 7 of claim 1) is the same request of line 5 or different. Further, Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph It is also unclear what “when a reception sequence of a request is observed is issuable”, where it is unclear what “a request is observed is issuable” means as specification only recites “when a reception sequence of a request is observed” (paragraphs 0044 and 0063-0064) without defining how such a request is observed and what observing a request actually means and no clear description of “when a reception sequence of a request is observed is issuable”. Further, claims recite “determine whether a command that is after the second write command when a reception sequence of a request is observed is issuable in a period until the second write command is issued after a preceding command is issued”, where it is unclear what “when a reception sequence of a request is observed is issuable in a period until the second write command is issued after a preceding command is issued” means as specification only recites “FIG. 5 is an exemplary timing diagram illustrating a sequence of a DRAM command output by the memory controller 202 illustrated in FIG. 2. The length of the period between an issue of a WR command 502 to a certain bank of the DRAM 103 and an issue of an MWR command 504 to the same bank is tCCDMW, and in this period, WR commands to when a reception sequence of a request is observed is issuable in a period until the second write command is issued after a preceding command is issued”, so claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s). Further, claims recite “issuing unit configured to issue a command determined to be issuable before the second write command”, where it is unclear if this command of line 10 of claim 1 is the same command of line6 of claim 1 or different.
Claims 4 and 16 recites “a period”, where it is unclear if this period is the same as in claims 1 and 12 or different. Also, Claims 4 and 16 recites “a preceding first write command”, where it is unclear if this first write command is the same as in claims 1 and 12 or different.
Claims 6 and 18 recites “a writing request”, where it is unclear if this writing request is the same as in claims 1 and 12 or different. Also, Claims 6 and 18 recites “a command is issuable”, where it is unclear if this command is issuable is the same as in claims 1 and 12 or different.
Claims 7 and 19 recite “wherein the period until the second write command is issued after the preceding command is issued is a period until a second write command for writing the first portion smaller than the predetermined size is issued after a preceding first write command for writing the second portion is issued”, where it is unclear what “wherein the period until the second write command is issued after the preceding command is issued is a period until a second write command for writing the first portion smaller than the predetermined size is issued after a preceding first write command for writing the second portion is issued” means as specification only recites “FIG. 5 is an exemplary timing diagram illustrating a sequence of a DRAM command output by the memory controller 202 illustrated in FIG. 2. The length of the period between an issue of a WR command 502 to a certain bank of the DRAM 103 and an issue of an MWR command 504 to the same bank is tCCDMW, and in this period, WR commands to other banks 506, 508 and 510 are issued at an interval of tCCD. In this example, tCCDMW=4.times.tCCD. When the reception sequence of the request is observed, the WR commands 506, 508 and 510 are commands that should be issued after the MWR command 504” (paragraph 0063) with no clear description of “wherein the period until the second write command is issued after the preceding command is issued is a period until a second write command for writing the first portion smaller than the predetermined size is issued after a preceding first write command for writing the second portion is issued”, so claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s).
All dependent claims are rejected as having the same deficiencies as the claims they depend from.

Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as a prior art rejection can not be determined because of 112 rejections.
Huang et al., USPGPUB 2012/0239873– teaches “memory access system and method for optimizing SDRAM bandwidth.
Lee et al., US 10,445,176– teaches “memory system, memory device and operating method thereof.
Chung et al., US 9,588,840– teaches “memory devices that perform masked write operations and methods of operating the same.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135